OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted, after a trial to the court, of driving while intoxicated. Article 6701Z-l(b), V.A.C.S. Punishment was assessed by the court at sixty days’ confinement, probated for two years, and a four hundred-fifty dollar ($450.00) fine.
On appeal, appellant’s conviction was affirmed by the Fort Worth Court of Appeals. 710 S.W.2d 807. In deciding the case, the court found that the admission of appellant’s refusal to take the breath test did not violate appellant’s rights to due process under either the United States or Texas Constitutions. The court held that the evidence of refusal was not taken in violation of appellant’s right to counsel under the Article I, Section 10 of the Texas Constitution.
We granted appellant’s petition for discretionary review to examine the decision of the Court of Appeals. After careful review of the opinion by the Court of Appeals in light of the briefs presented by the respective parties, we have determined that appellant’s petition for discretionary review was improvidently granted.
Just as in cases where this Court refuses to grant a petition for discretionary review, this Court’s decision to order appellant’s petition for discretionary review dismissed as improvidently granted should not be construed as approval by this Court of the language or reasoning used by the Court of Appeals in reaching its decision.
Appellant’s petition for discretionary review is, therefore, ordered dismissed.
TEAGUE, J., dissents.